Title: To Alexander Hamilton from John Ripley, 2 January 1800
From: Ripley, John
To: Hamilton, Alexander


          
            Sir
            Union Cantonement January 2nd 1800
          
          I have this minute been inform’d by an Officer in the 11th Regiment, that he, on monday last took a letter from the Post Office at Elizabeth Town to me, indors’d on public service by yourself, which he lost on the way to this place—and has not been rec’d by me—I therefore conceiv’d it my duty to give you this information—
          With great respect I have the honor to be Sir your Obedient Servt.
          
            John Ripley
          
          Majr. Genl. A. Hamilton
        